 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.49


FIFTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT




THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
"Fifth Amendment"), executed this 30th day of April, 2007, is by and between
BIRNER DENTAL MANAGEMENT SERVICES, INC., a Colorado corporation ("Borrower"),
and KEYBANK NATIONAL ASSOCIATION, a national banking association ("Lender").
 
R E C I T A L S
 
A.  Borrower and Lender are parties to a Second Amended and Restated Credit
Agreement, dated as of August 7, 2003 (the "Credit Agreement"), pursuant to
which Lender has agreed to make loans up to $7,000,000 to Borrower on the terms
and subject to the conditions set forth therein. The Credit Agreement was
amended by the terms of that certain First Amendment to Second Amended and
Restated Credit Agreement dated May 6, 2004 (the "First Amendment"), that
certain Second Amendment to Second Amended and Restated Credit Agreement dated
April 29, 2005 (the "Second Amendment"), that certain Third Amendment to Second
Amended and Restated Credit Agreement dated April 25, 2006 (the "Third
Amendment") and that certain Fourth Amendment to Second Amended and Restated
Credit Agreement dated August 31, 2006 (the "Fourth Amendment").
 
B.  Borrower desires to further modify certain terms and conditions of the
Credit Agreement, and Lender is willing to agree to the modifications contained
in this Fifth Amendment, on the terms and conditions set forth herein.
 
C.  Capitalized terms used in this Fifth Amendment and not defined herein shall
have the meanings assigned to those terms in the Credit Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:
 
1.  AMENDMENTS TO CREDIT AGREEMENT. The Credit Agreement is hereby amended as
follows:
 
(i) Extension of Maturity Date. The definition of "Revolving Credit Maturity
Date" contained in Section 1.1 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
 
"Revolving Credit Maturity Date" shall mean May 31, 2009.
 
(ii) Reduction in Interest Rate Margin. Section 2.6 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
"SECTION 2.6 Interest on Loans. The Borrower shall pay interest on the unpaid
principal amount of each Loan from the date such Loan is made until such
principal amount shall be paid in full as follows:
 
(a) (i)  With respect to any LIBOR Rate Loan, at a rate per annum equal to the
sum of the LIBOR Rate effective as of the date such LIBOR Rate Loan was made and
the LIBOR Rate Margin specified in subpart (a)(iii) below.


(ii)  With respect to any Base Rate Loan, at a rate per annum equal to the sum
of the Base Rate and the Base Rate Margin specified in subpart (a)(iii) below,
which rate shall change when and as the Base Rate changes in accordance with
this Agreement.


(iii)  The LIBOR Rate Margin or Base Rate Margin, as applicable, shall be equal
to the margin set forth in the table below with respect to Revolving Loans or
Term Loan, as applicable:
 

 
 
LIBOR Rate Margin
 
 
Base Rate Margin
 
 
Revolving Loans
 
 
125 Basis Points
 
 
0 Basis Points
 
 
Term Loan
 
 
150 Basis Points
 
 
0 Basis Points
 

 
 
(b)  The Borrower shall pay to the Lender accrued interest on the unpaid
principal balance of each Base Rate Loan on either (i) the date such Loan is
converted to a LIBOR Rate Loan, or (ii) the last day of each month, whichever is
earlier. The Borrower shall pay to the Lender accrued interest on the unpaid
principal balance of each LIBOR Rate Loan on (i) the date such Loan is converted
to a Base Rate Loan, or (ii) the last day of the applicable Interest Period."
 
2. LOAN DOCUMENT AMENDMENTS. Each of the other Loan Documents is hereby amended
to conform to the amendments to the Credit Agreement as set forth in Paragraph
1.
 
3.  DOCUMENT RATIFICATION. Subject to the amendments set forth in Paragraph 1
above, all of the terms and conditions contained in the Credit Agreement and the
other Loan Documents shall remain unmodified and in full force and effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.  RELEASE. The execution of this Fifth Amendment by Lender does not and shall
not constitute a waiver of any rights or remedies to which Lender is entitled
pursuant to the Credit Agreement or the other Loan Documents, nor shall the same
constitute a waiver of any default now existing or which may occur in the future
with respect to the Credit Agreement or the other Loan Documents. Borrower
hereby agrees that Lender has fully performed its obligations pursuant to the
Credit Agreement and the other Loan Documents through the date hereof and hereby
waives, releases and relinquishes any and all claims whatsoever, known or
unknown, that it may have against Lender with respect to the Credit Agreement or
the other Loan Documents through the date hereof.
 
5.  PAYMENT OF COSTS AND FEES. Borrower shall pay all out-of-pocket expenses
incurred by Lender in connection with the preparation of this Fifth Amendment,
including, without limitation, reasonable attorneys' fees. 
 
6.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER. Borrower represents,
warrants and covenants to Lender:
 
(a)  No default or event of default under any of the Loan Documents as modified
herein, nor any event, that, with the giving of notice or the passage of time or
both, would be a default or an event of default under the Loan Documents as
modified herein has occurred and is continuing.
 
(b)  There has been no material adverse change in the financial condition of
Borrower or any other person whose financial statement has been delivered to
Lender in connection with the Loan from the most recent financial statement
received by Lender.
 
(c)  Each and all representations and warranties of Borrower in the Loan
Documents are accurate on the date hereof.
 
(d)  Borrower has no claims, counterclaims, defenses, or set-offs with respect
to the Loan or the Loan Documents as modified herein.
 
(e)  The Loan Documents as modified herein are the legal, valid, and binding
obligation of Borrower, enforceable against Borrower in accordance with their
terms.
 
(f)  Borrower shall execute, deliver, and provide to Lender such additional
agreements, documents, and instruments as reasonably required by Lender to
effectuate the intent of this Fifth Amendment.
 
7.  CONTROLLING LAW. The terms and provisions of this Fifth Amendment shall be
construed in accordance with and governed by the laws of the State of Colorado.
 
8.  BINDING EFFECT. This Fifth Amendment shall be binding upon and inure to the
benefit of the parties hereto, their successors and assigns.
 
9.  CAPTIONS. The paragraph captions utilized herein are in no way intended to
interpret or limit the terms and conditions hereof, rather, they are intended
for purposes of convenience only.
 
 
 
 

--------------------------------------------------------------------------------

 
 
10.  COUNTERPARTS. This Fifth Amendment may be executed in any number of
counterparts, each of which shall be effective only upon delivery and thereafter
shall be deemed an original, and all of which shall be taken to be one and the
same instrument, for the same effect as if all parties hereto had signed the
same signature page. Any signature page of this Fifth Amendment may be detached
from any counterpart of this Fifth Amendment without impairing the legal effect
of any signatures thereon and may be attached to another counterpart of this
Fifth Amendment identical in form hereto but having attached to it one or more
additional signature pages.
 
[Signatures appear on following page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO FIFTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]


 
IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the day and year first above written.
 


BORROWER:


BIRNER DENTAL MANAGEMENT SERVICES, INC., a Colorado corporation




By: /s/ Dennis N. Genty   
      Dennis Genty, Chief Financial Officer




LENDER:


KEYBANK NATIONAL ASSOCIATION,  a national banking association




By: /s/ Joseph Nimmons  
     Joseph Nimmons, Vice President
 
 
 
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 